DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein a bottommost surface of the first conductive structures and a bottommost surface of the second conductive structures are at a same level in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: and wherein a bottommost surface of the first conductive structures and a bottommost surface of the second conductive structures are at a same level.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-12, 15-21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 1.  Claim 1 recites the limitation “a same level” in the last line of the claim language.  

	Claims 2-7, 21, and 22 rejected for dependence upon a 112(a) rejected claim.

	Regarding claims 10-12.  Claims 10-12 are rejected for dependence upon a canceled claim.

Regarding claim 15.  Claim 15 recites the limitation “in the first opening and a surface of the first dielectric layer” in the fourth paragraph of the claim language.  Claim 15 further recites the limitation “an exposed surface of the first opening in the first opening” in the last line of the claim language.
It is unclear as to the examiner if “a surface” and “an exposed surface” are the same surface of if they are different surfaces.   
	Claims 16, 18-20 are rejected for dependence upon a 112(b) rejected instance claim
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-12, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostamo et al (U.S. 2004/0005753).
Regarding claim 1. Kostamo et al discloses a method for forming a semiconductor structure, comprising:
forming a dielectric structure (FIG. 1, items 4, 8, 12) on a semiconductor substrate ([0047], i.e.depositing on a substrate)
introducing a first gas ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber) on the dielectric structure (FIG. 1, items 4, 8, 12) to form first conductive structures (FIG. 1, item 16) on the dielectric structure (FIG. 1, items 4, 8, 12);
introducing a second gas ([0188], i.e. some amount of oxygen gas may be added to the H2O flow to control the oxidation state of Ru) on the first conductive structures (FIG. 1, item 16) and the dielectric structure (FIG. 1, item 4, 8, 12), wherein the second gas ([0188], i.e. some amount of oxygen gas may be added to the H2O flow to control the oxidation state of Ru) is different from the first ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber); and
introducing a third gas ([0188]. i.e. The set of pulses was repeated until a ruthenium oxide thin film with the desired thickness was grown on the substrate) on the 2Ru was introduced into the reaction chamber) and the third gas ([0188]. i.e. The set of pulses was repeated until a ruthenium oxide thin film with the desired thickness was grown on the substrate) comprise a same metal ([0089], i.e. Ruthenium metal thin film and/or ruthenium oxide thin film produced thereof can be used as a seed layer and/or an electrode), and wherein a bottommost surface (FIG 1 item 16 on same level of item 8) of the first conductive structure (FIG 1 item 16) and a bottommost surface (FIG 1 item 18 on same level of item 8) of the second conductive structures (FIG 1 item 18) are at a same level (FIG. 1, the level that item 8 is at)

Regarding claim 2. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Kostamo et al further discloses wherein the metal is ruthenium (Ru) ([0089], i.e. Ruthenium metal thin film and/or ruthenium oxide thin film produced thereof can be used as a seed layer and/or an electrode), iridium (Ir), rhodium (Rh), molybdenum (Mo), nickel (Ni), or platinum (Pt).

Regarding claim 3. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.


Regarding claim 4. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Kostamo et al further discloses wherein the second gas ([0188], i.e. some amount of oxygen gas may be added to the H2O flow to control the oxidation state of Ru) does not comprise the metal.

Regarding claim 5. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Kostamo et al further discloses wherein the first gas comprises Ru3(CO)i2, Ru(CO)s, CioHioRu, Ru(CO)3CeH8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(CeH8), Ru(acac)3, Ru04, Ru(EtCp)2 ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber), RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, IrF6, Ir(CH3COCHCOCH3)3, Rh(CH3COCHCOCH3)3, Rh(CO)4, Rh(C5H4F302)3, MoC16, MoF6, Mo(CO)6, Ni(CO)4, Ni(C5H5)2, Ni(C5HF602)2, Pt(CO)2Cl2, or a combination thereof ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber).

Regarding claim 6. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.

purging the dielectric structure with a purging gas after the introduction of the second gas ([0188], i.e. Then the reaction chamber was purged with inert nitrogen gas to remove residual H2O and reaction by-products) and before the introduction of the third gas ([0188]. i.e. The set of pulses was repeated until a ruthenium oxide thin film with the desired thickness was grown on the substrate), wherein the purging gas comprises N2, Ar, He, or a combination thereof ([0188], i.e. Then the reaction chamber was purged with inert nitrogen gas to remove residual H2O and reaction by-products).

Regarding claim 8. A method for forming a semiconductor structure, comprising: forming a dielectric layer (FIG. 1, item 12; [0017], i.e. A trench level dielectric is deposited) on a semiconductor substrate ([0012], i.e. a silicon substrate);
Etching ([0021], i.e. Dielectrics are etched) the dielectric (FIG. 1, item 12) layer to form a trench ([0075], i.e. a substrate with open trenches) in the dielectric layer (FIG. 1, item 12), wherein the trench ([0075], i.e. a substrate with open trenches) is defined by sidewalls (FIG. 1, item 14) of the dielectric layer (FIG. 1, item 12);
introducing a first precursor ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber) into the trench to form first conductive structures (FIG. 1, item 16) on the sidewalls (FIG. 1, item 14) of the dielectric layer (FIG. 1, item 12), wherein the first conductive structures (FIG. 1, item 16 bottom portion) are made of Ru ([0045], i.e. conductive thin film comprised of ruthenium), and the first precursor comprises Ru3(CO)i2, Ru(CO)s, CioHioRu, Ru(CO)3CeH8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, RuCE, Ru(EtCp)2 ([0188], i.e. 2Ru was introduced into the reaction chamber), RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof;
introducing a first gas into the trench ([0188], i.e. some amount of oxygen gas may be added to the H2O flow to control the oxidation state of Ru), wherein a first portion of the first gas is absorbed on surfaces ([0188], i.e. H2O molecules reacted with adsorbed Ru compound molecules) of the first conductive structures (FIG. 1, item 16), and a second portion ([0188], i.e. residual H2O and reaction by-products) of the first gas ([0188], i.e. some amount of oxygen gas may be added to the H2O flow to control the oxidation state of Ru) is absorbed on sidewalls of the dielectric layer (FIG. 1, item 12); and 
introducing a second precursor ([0188]. i.e. The set of pulses was repeated until a ruthenium oxide thin film with the desired thickness was grown on the substrate) into the trench to form second conductive structures (FIG. 1, item 16 top portion) on the sidewalls (FIG. 1, item 14) of the dielectric layer (FIG. 1, item 12), wherein the second conductive structures (FIG. 1, item 16 top portion) are made of Ru ([0045], i.e. conductive thin film comprised of ruthenium), and the second precursor comprises Ru3(CO)i2, Ru(CO)s, CioHioRu, Ru(CO)3C6H8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, Ru(C6H6)(C6H8), Ru(acac)3, Ru04, Ru(EtCp)2 ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber), RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof.
wherein the first conductive structures (FIG. 1, item 16 bottom portion) and the second conductive structures (FIG. 1, item 16 top portion) are in direct contact (FIG. 1, 

Regarding claim 10. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 9 above.
Kostamo et al further discloses wherein the first portion of the first gas is chemically absorbed ([0188], i.e. where H2O molecules reacted with adsorbed Ru compound molecules) on surfaces of the first conductive structures (FIG. 1, item 16), and the second portion ([0188] i.e. residual H2O and reaction by-products) of the first gas ([0188], i.e. some amount of oxygen gas may be added to the H2O flow to control the oxidation state of Ru) is physically absorbed ([0188] i.e. residual H2O and reaction by-products) on sidewalls (FIG. 1, item 14) of the dielectric layer (FIG. 1, item 12).

Regarding claim 11. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 10 above.
Kostamo et al further discloses wherein the first gas comprises CO, NH3, O2, N2O, NO, H2, N2, or a combination thereof ([0188], i.e. some amount of oxygen gas may be added to the H2O).

Regarding claim 12. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 11 above.
Kostamo et al further discloses before the introduction of the second precursor, further comprising:


Regarding claim 15. A method for forming a semiconductor structure, comprising:
forming a first dielectric layer (FIG. 1, item 12) on a semiconductor substrate ([0012], i.e. a silicon substrate);
forming a first opening ([0075], i.e. a substrate with open trenches) in the first dielectric layer (FIG. 1, item 12);
transferring the semiconductor substrate and the first dielectric layer (FIG.1, item 12) into a deposition chamber ([0066], i.e. 1. placing a substrate into a reaction chamber);
introducing a first precursor into the deposition chamber ([0188], i.e. Evaporated (EtCp).Ru was introduced into the reaction chamber) in a deposition process to form a first conductive structure (FIG. 1, item 16 lower portion) in the first opening ([0075], i.e. a substrate with open trenches) and on a surface (FIG. 1, item 14) of the first dielectric layer (FIG. 1, item 12);

introducing a second precursor ([0188]. i.e. The set of pulses was repeated until a ruthenium oxide thin film with the desired thickness was grown on the substrate; [0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber) into the deposition chamber to form a second conductive structure (FIG. 1, item 16 upper portion) in the first opening and on the surface (FIG. 1, item 14) of the first dielectric layer (FIG. 1, item 12), wherein the first precursor ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber) and the second precursor ([0188]. i.e. The set of pulses was repeated until a ruthenium oxide thin film with the desired thickness was grown on the substrate; ([0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber) comprise a same metal ([0188], i.e. Evaporated (EtCp)2Ru), and the first gas is free of the metal ([0188], i.e. some amount of oxygen gas may be added to the H2O flow), and
wherein the first conductive structure (FIG. 1, item 16 lower portion) and the second conductive structure (FIG. 1, item 16 upper portion) are in direct contact with an exposed surface (FIG. 1, item 14) of the first dielectric layer (FIG. 1, item 12).

Regarding claim 16. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 15 above.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 18. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 16 above.
Kostamo et al further discloses wherein the first precursor comprises Ru3(CO)i2, Ru(CO)s, CioHioRu, Ru(CO)3CeH8, Ru(CO)2(tmhd)2, Ru(CO)2(acac)2, 2Ru was introduced into the reaction chamber), RuCpPy, Ru Carbonyl diketone derivatives, Ru cyclopentadienyl derivatives, or a combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kostamo et al (U.S. 2004/0005753) as applied to claims 1, 8 and 15  above, and further in view of Hekmatshoartabari et al (U.S. 2019/0172947).

Regarding claim 7. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Kostamo et al further discloses further comprising:
forming a source/drain structure (FIG. 3, items 64, FIG. 1, item 2), wherein the first conductive structures (FIG. 3, item 76; FIG. 1, item 16) and the second conductive structures (FIG. 3, item 76; FIG. 1, item 18) are formed on the source/drain structure (FIG. 3, items 64, FIG. 1, item 2). 
Kostamo et al fails to explicitly disclose forming a fin structure on the semiconductor substrate; forming a source/drain structure on the fin structure, forming a gate stack across and on the fin structure.
However, Hekmatshoartabari et al teaches forming a fin structure (FIG. 2, item 105; [0053], i.e. fin field-effect transistor (FinFET)) on the semiconductor substrate (FIG. 2, item 102);
forming ([0081], i.e. the exposed portions of the passivation layer 150 are etched to form contact trenches down to the highly doped c-Si:H layer 130, which are filled with a contact material, such as, for example, ruthenium to form source/drain contacts 160) a source/drain structure (FIG. 8B, items 130) on the fin structure (FIG. 9, item 105),

it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in Kostamo et al with the fin structure on the semiconductor substrate forming a source/drain structure on the fin structure, forming a gate stack across and on the fin structure as disclosed by Hekmatshoartabari et al as both Kostamo et al and Hekmatshoartabari et al discloses forming the source/drain contact vias with ruthenium (Hekmatshoartabari et al, [0081]). 

Regarding claim 13. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 8 above.
Kostamo et al further discloses further comprising:
forming a source/drain structure (FIG. 3, items 64, FIG. 1, item 2), wherein the first conductive structures (FIG. 3, item 76; FIG. 1, item 16) and the second conductive structures (FIG. 3, item 76; FIG. 1, item 18) are on the source/drain structure (FIG. 3, items 64, FIG. 1, item 2)
Kostamo et al fails to explicitly disclose forming a fin structure on the semiconductor substrate; forming a source/drain structure on the fin structure, forming a gate stack across and on the fin structure.
However, Hekmatshoartabari et al teaches forming a fin structure (FIG. 2, item 105; [0053], i.e. fin field-effect transistor (FinFET)) on the semiconductor substrate (FIG. 2, item 102);

forming a gate stack (FIG. 3A, item 110) across and on the fin structure (FIG. 3, item 105).
it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in Kostamo et al with the fin structure on the semiconductor substrate forming a source/drain structure on the fin structure, forming a gate stack across and on the fin structure as disclosed by Hekmatshoartabari et al as both Kostamo et al and Hekmatshoartabari et al discloses forming the source/drain contact vias with ruthenium (Hekmatshoartabari et al, [0081]). 

Regarding claim 14.  Kostamo et al in view of Hekmatshoartabari et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 13 above. 
Hekmatshoartabari et al further discloses wherein the source/drain structure is exposed by the trench before the deposition of the first conductive structures ([0081], i.e. the exposed portions of the passivation layer 150 are etched to form contact trenches down to the highly doped c-Si:H layer 130, which are filled with a contact material, such as, for example, ruthenium to form source/drain contacts 160).

Regarding claim 19. The method for forming a semiconductor structure as claimed in claim 15, further comprising:
forming a source/drain structure (FIG. 3, items 64, FIG. 1, item 2), repeating the deposition process and the modification process ([0188]. i.e. The set of pulses was repeated until a ruthenium oxide thin film with the desired thickness was grown on the substrate) to form a source/drain contact (FIG. structure in the first opening ([0075], i.e. a substrate with open trenches), wherein the source/drain contact structure comprises the first conductive structure (FIG. 1, item 16) and the second conductive structure (FIG. 1, item 18) and is in direct contact with the source/drain structure (FIG. 3, items 64, FIG. 1, item 2).
Kostamo et al fails to explicitly disclose forming a fin structure on the semiconductor substrate; forming a source/drain structure on the fin structure, forming a gate stack across and on the fin structure.
However, Hekmatshoartabari et al teaches forming a fin structure (FIG. 2, item 105; [0053], i.e. fin field-effect transistor (FinFET)) on the semiconductor substrate (FIG. 2, item 102);
forming ([0081], i.e. the exposed portions of the passivation layer 150 are etched to form contact trenches down to the highly doped c-Si:H layer 130, which are filled with a contact material, such as, for example, ruthenium to form source/drain contacts 160) a source/drain structure (FIG. 8B, items 130) on the fin structure (FIG. 9, item 105),
forming a gate stack (FIG. 3A, item 110) across and on the fin structure (FIG. 3, item 105).


Regarding claim 20. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 15 above.
Kostamo et al further discloses further comprising:
forming a source/drain structure (FIG. 3, items 64), 
forming a second dielectric layer   
removing a portion ([0075], i.e. a substrate with open trenches) of the second dielectric layer (FIG. 1, item 8) to form a second opening ([0075], i.e. a substrate with open trenches) exposing the source/drain structure (FIG. 1, item 2);
filling the second opening ([0075], i.e. a substrate with open trenches) with a conductive material ([0188]. i.e. The set of pulses was repeated until a ruthenium oxide thin film with the desired thickness was grown on the substrate; [0188], i.e. Evaporated (EtCp)2Ru was introduced into the reaction chamber) to form a source/drain contact structure (FIG. 1, items 16 and 18 on same level as item 8) in the second opening ([0075], i.e. a substrate with open trenches); and
2Ru was introduced into the reaction chamber) in the first opening ([0075], i.e. a substrate with open trenches), wherein the second dielectric layer (FIG. 1, item 8) is between the semiconductor substrate (FIG. 3, item 60) and the first dielectric layer (FIG. 1, item 12), and the conductive via structure comprises the first conductive structure and the second conductive structure (FIG. 1, items 16 and 18 on same level as item 12) and is electrically connected to the source/drain contact structure (FIG. 1, items 16 and 18 on same level as item 8).
Kostamo et al fails to explicitly disclose forming a fin structure on the semiconductor substrate; forming a source/drain structure on the fin structure, forming a second dielectric layer on the fin structure and covering the source/drain  structure; forming a gate stack across and on the fin structure.
However, Hekmatshoartabari et al teaches forming a fin structure (FIG. 2, item 105; [0053], i.e. fin field-effect transistor (FinFET)) on the semiconductor substrate (FIG. 2, item 102);
forming ([0081], i.e. the exposed portions of the passivation layer 150 are etched to form contact trenches down to the highly doped c-Si:H layer 130, which are filled with a contact material, such as, for example, ruthenium to form source/drain contacts 160) a source/drain structure (FIG. 8B, items 130) on the fin structure (FIG. 9, item 105),
forming a second dielectric layer (FIG. 9, item 150) on the fin structure (FIG. 9, item 105) and covering the source/drain structure (FIG. 8B/9, item 130);

it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in Kostamo et al with the fin structure on the semiconductor substrate forming a source/drain structure on the fin structure, forming a gate stack across and on the fin structure as disclosed by Hekmatshoartabari et al as both Kostamo et al and Hekmatshoartabari et al discloses forming the source/drain contact vias with ruthenium (Hekmatshoartabari et al, [0081]). 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kostamo et al (U.S. 2004/0005753) as applied to claim 1 above, and further in view Ahn et al (U.S. 2002/0167089).

Regarding claim 21. Kostamo et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 1 above.
Kostamo et al discloses forming the first conductive structures and forming the second conductive structures.
Kostamo et al fails to explicitly disclose wherein after forming the first conductive structures and before forming the second conductive structures, a portion of a top surface of the dielectric structure is exposed.
However, Ahn et al teaches wherein after forming the first conductive structures (FIG. 2H, tem 272) and before forming (FIG. 2I) the second conductive structures (FIG. 2J, item 280), a portion of a top surface of the dielectric structure is exposed (FIG. 2I, item 257; [0033], 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for forming a semiconductor structure as disclosed in Kostamo et al with the wherein after forming the first conductive structures and before forming the second conductive structures, a portion of a top surface of the dielectric structure is exposed as disclosed by Ahn.  The use of chemical mechanical polishing (CMP) is used to polish away excess material above the second insulating material and the trench level in Ahn et al provides for the second insulating material acts as a polishing stop layer when CMP is used (Ahn et al, [0033])

Regarding claim 22. Kostamo et al in view of Ahn et al discloses all the limitations of the method for forming a semiconductor structure as claimed in claim 21 above.
Ahn et al further discloses the portion of the top surface of the dielectric structure (FIG. 2J, item 257) is covered by the second conductive structures (FIG. 2J, item 280).

Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive.
Regarding claim 1.  Applicant argues:  
Therefore, Kostamo fails to teach “a bottommost surface of the first conductive
structures and a bottommost surface of the second conductive structures are at a same level” as recited in amended claim 1.

Applicant further argues:
Support for the amendments to claim 1 can be found at least in FIG. ID and the
corresponding disclosure of the specification as originally filed. Applicant respectfully submits that the combination of elements set forth in claim 1 is not disclosed or suggested by the references relied on by the Examiner.

Applicant argues that the first conductive structure and the second conductive structure are at the same level.
However, applicant’s figure 1D shows second conductive structure on top of the first conductive structures.  It is unclear to the Examiner as to what the same level is.  Applicant’s originally filed specification fails to disclose what a same level is.
Applicant’s arguments are not persuasive.

Regarding claim 8.  Applicant argues:
However, as shown in FIG. 1 of Kostamo (reproduced below), the alleged first conductive structures 16 and the alleged second conductive structures 18 are separated from the alleged dielectric layer 12 by the diffusion barrier 14. In other words, the alleged first conductive structures 16 and the alleged second conductive structures 18 are not in direct contact with sidewalls of the alleged dielectric layer 12. Therefore, Kostamo fails to teach “the first conductive structures and the second conductive structures are in direct contact with the sidewalls of the dielectric layer” as recited in amended claim 8.

Applicant argues that the prior art diffusion barrier is not a dielectric.  However applicant has not claimed a dielectric that does not read on the structure of the prior art.  The claims are read in light of the specification, however the specifications are not read into the claims.
Under broadest reasonable interpretation, the prior art discloses applicant’s claimed limitations.
Applicant’s arguments are not persuasive.

Regarding claim 15.  Applicant argues:
However, as shown in FIG. 1 of Kostamo (reproduced above), the alleged first conductive structures 16 and the alleged second conductive structures 18 are separated from the alleged dielectric layer 12 by the diffusion barrier 14. In other words, the alleged first conductive structures 16 and the alleged second conductive structures 18 are not in direct contact with the exposed surface of the alleged dielectric layer 12 in the opening. Therefore, Kostamo fails to teach “the first conductive structure and the second conductive structure are in direct contact with an exposed surface of the first dielectric layer in the first opening” as recited in amended claim 15. With regard to the Examiner’s reliance on Hekmatshoartabari, this reference has only been relied on for its teachings against some dependent claim(s), not the above combinations of elements as set forth in amended independent claim 15.

Applicant argues that the prior art diffusion barrier is not a dielectric.  However applicant has not claimed a dielectric that does not read on the structure of the prior art.  The claims are read in light of the specification, however the specifications are not read into the claims.
Under broadest reasonable interpretation, the prior art discloses applicant’s claimed limitations.
Applicant’s arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./Examiner, Art Unit 2815   

/NILUFA RAHIM/Primary Examiner, Art Unit 2893